--------------------------------------------------------------------------------

Exhibit 10.2

MAKE GOOD ESCROW AGREEMENT


This Make Good Escrow Agreement (the "Make Good Agreement"), dated effective as
of June 16, 2010, is entered into by and among China Power Technology, Inc., a
Nevada corporation (the "Company"), the Investors (as defined below), Honghai
Zhang (the "Make Good Pledgor"), Sun Forever Limited as Investor agent
(“Investor Agent”) and Escrow, LLC, as escrow agent ("Escrow Agent").

BACKGROUND


Each of the investors in the private offering of securities of the Company (the
"Investors") has entered into a Securities Purchase Agreement, dated the date of
this Agreement (the "Securities Purchase Agreement"), evidencing their
participation in the Company's private offering (the "Offering") of securities.
As an inducement to the Investors to participate in the Offering and as set
forth in the Securities Purchase Agreement, the Make Good Pledgor has agreed to
place certain shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”) owned by him into escrow for the benefit of the Investors
in the event the Company fails to satisfy certain financial and other
thresholds.

Pursuant to the requirements of the Securities Purchase Agreement, the Company
and Make Good Pledgor have agreed to establish an escrow on the terms and
conditions set forth in this Make Good Agreement. The Escrow Agent has agreed to
act as escrow agent pursuant to the terms and conditions of this Make Good
Agreement.

All capitalized terms used but not defined herein which are defined in the
Securities Purchase Agreement shall have the respective meanings given to such
terms in the Securities Purchase Agreement.

AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:

1. Appointment of Escrow Agent. The Make Good Pledgor and the Company hereby
appoint Escrow Agent to act as Escrow Agent in accordance with the terms and
conditions set forth in this Make Good Agreement, and Escrow Agent hereby
accepts such appointment and agrees to act as Escrow Agent in accordance with
such terms and conditions.

1

--------------------------------------------------------------------------------

2. Establishment of Escrow. Within ten Trading Days following the Closing, the
Make Good Pledgor shall deliver, or cause to be delivered, to the Escrow Agent
certificates evidencing an aggregate of 5,000,000 shares of the Company’s Common
Stock, as equitably adjusted for any stock splits, stock combinations, stock
dividends or similar transactions (the "Escrow Shares"), along with stock powers
executed in blank (or such other signed instrument of transfer acceptable to the
Company’s Transfer Agent). As used in this Make Good Agreement, “Transfer Agent”
means Globex Transfer LLC, or such other entity hereafter retained by the
Company as its stock transfer agent as specified in a writing from the Company
to the Escrow Agent. The Make Good Pledgor understands and agrees that the
Investors’ right to receive 2010 Make Good Shares and 2011 Make Good Shares
(each as defined below) pursuant to this Make Good Agreement, and its right to
receive Anti-dilution Shares, shall continue to run to the benefit of each
Investor even if such Investor shall have transferred or sold all or any portion
of the Shares it acquired under the Securities Purchase Agreement, and that each
Investor shall have the right to assign its rights to receive all or any such
2010 Make Good Shares, 2011 Make Good Shares, and Anti-dilution Shares, to other
Persons in conjunction with negotiated sales or transfers of any of its Shares
(it being understood that such assignment will occur automatically in connection
with any such transfer unless the transferor and transferee agree in writing
otherwise). The Make Good Pledgor hereby irrevocably agrees that, other than in
accordance with this Make Good Agreement, the Make Good Pledgor will not offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of, directly or indirectly, or
announce the offering of any of the Escrow Shares (including any securities
convertible into, or exchangeable for, or representing the rights to receive
Escrow Shares). In furtherance thereof, the Company will (x) place a stop order
on all Escrow Shares which shall expire on the date the Escrow Shares are
delivered to the Investors or returned to the Make Good Pledgor, (y) notify the
Transfer Agent in writing of the stop order and the restrictions on such Escrow
Shares under this Make Good Agreement and direct the Transfer Agent not to
process any attempts by any Make Good Pledgor to resell or transfer any Escrow
Shares before the date the Escrow Shares that should be delivered to the
Investors are delivered to the Investors or returned to the Make Good Pledgor,
or otherwise in violation of this Make Good Agreement. The Company shall notify
the Investors as soon as the 2010 Make Good Shares and 2011 Make Good Shares
have been deposited with the Escrow Agent. Following delivery by the Make Good
Pledgor of the Escrow Shares, the Make Good Pledgor shall not be required to
deliver any additional securities or other property to the Escrow Agent or the
Investors under any circumstances unless the Make Good Pledgor otherwise agrees
in a separate written instrument.

3. Representations of Make Good Pledgor. The Make Good Pledgor (as to itself and
its Escrowed Shares) hereby represents and warrants to the Investors as follows:

(i) All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all Liens. Upon any transfer of
Escrow Shares to Investors hereunder, Investors will receive full right, title
and authority to such shares as holders of Common Stock of the Company free and
clear of all liens other than those imposed by US Federal Securities laws.

(ii) Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien upon any of the properties or assets of Make Good Pledgor
pursuant to the terms of any indenture, mortgage, deed of trust or other
agreement or instrument binding upon Make Good Pledgor or such properties or
assets, other than such breaches, defaults or Liens which would not have a
material adverse effect taken as a whole.

2

--------------------------------------------------------------------------------

(iii) The Make Good Pledgor has carefully considered and understands its
obligations and rights under this Make Good Agreement, and in furtherance
thereof (x) has consulted with its legal and other advisors with respect thereto
and (y) hereby forever waives and agrees that it may not assert any equitable
defenses in any Proceeding involving the Escrow Shares.

4.

Disbursement of Escrow Shares.

a.

In the event that the Earnings Per Share (as defined below) reported in the
Annual Report of the Company for the fiscal year ending December 31, 2010, as
filed with the Commission on Form 10-K (or such other form appropriate for such
purpose as promulgated by the Commission) (the “2010 Annual Report”) is less
than $0.50 per share on a fully diluted basis (as equitably adjusted for any
stock splits, stock combinations, stock dividends or similar transactions) (the
“2010 Guaranteed EPS”), the Escrow Agent (on behalf of the Make Good Pledgor)
will transfer the 2010 Make Good Shares to the Investors on a pro rata basis
(determined by dividing each Investor’s Investment Amount by the aggregate of
all Investment Amounts delivered to the Company by the Investors under the
Securities Purchase Agreement) as specified in Exhibit A to this Agreement for
no consideration other than payment of their respective Investment Amount paid
to the Company at Closing and without any need for action or notice by or on
behalf of any Investor. The “2010 Make Good Shares” means a number of Escrow
Shares calculated as: 2010 Make Good Shares = [$10,000,000/(actual 2010
EPS×5.36)] – 3,703,704.

In the event that either (i) the Earnings Per Share (as defined below) reported
in the Annual Report of the Company for the fiscal year ending December 31,
2011, as filed with the Commission on Form 10-K (or such other form appropriate
for such purpose as promulgated by the Commission) (the “2011 Annual Report”) is
less than $0.70 per share on a fully diluted basis (as equitably adjusted for
any stock splits, stock combinations, stock dividends, stock options or similar
equity-related transactions) (the “2011 Guaranteed EPS”), the Escrow Agent (on
behalf of the Make Good Pledgor) will transfer the 2011 Make Good Shares to the
Investors on a pro rata basis (determined by dividing each Investor’s Investment
Amount by the aggregate of all Investment Amounts delivered to the Company by
the Investors under the Securities Purchase Agreement) as specified in Exhibit A
to this Agreement for no consideration other than payment of their respective
Investment Amount paid to the Company at Closing and without any need for action
or notice by or on behalf of any Investor. The “2011 Make Good Shares” means a
number of Escrow Shares calculated as follows: 2011 Make Good Shares =
[$10,000,000/(actual 2011 EPS×3.80)] – 3,703,704.

For purposes hereof, “After Tax Net Income” shall mean the Company’s income
after taxes for the fiscal year ending December 31, 2010 or December 31, 2011
(as applicable) in each case determined in accordance with GAAP as reported in
the 2010 Annual Report or 2011 Annual Report (as applicable). Extraordinary
gains or losses or non-recurring gains or losses shall not be included in
determining whether any of the 2010 Guaranteed EPS and 2011 Guaranteed EPS have
been achieved. For purposes hereof, “Earnings Per Share” shall mean the
Company’s After Tax Net Income (for the relevant fiscal year) divided by the
weighted average number of shares of Common Stock of the Company outstanding
during the calculation period, calculated on a fully diluted basis.

3

--------------------------------------------------------------------------------

Any transfer of the 2010 Make Good Shares and the 2011 Make Good Shares under
this Section shall be made to the Investors or the Make Good Pledgor, as
applicable, within 10 Business Days after the date which the 2010 Annual Report,
or 2011 Annual Report, as applicable, is filed with the Commission and otherwise
in accordance with this Make Good Agreement subject to return as provided in the
immediately preceding paragraph and, in the event that any of the 2010 Make Good
Shares, or 2011 Make Good Shares are required to be distributed to the Investors
in accordance with the terms of this Agreement, the Escrow Agent will deliver
such shares to the Investors in accordance with Exhibit A. The Investor Agent
will deliver to the Escrow Agent (with a copy to the Company) a copy of the 2010
Annual Report and 2011 Annual Report, together with the calculation of whether
the 2010 Guaranteed EPS or 2011 Guaranteed EPS (as applicable) has been
achieved. Escrow Agent need only rely on such letters from Investor Agent and
will disregard any contrary or further calculations or instructions in such
regard delivered by or on behalf of the Company.

b.

Pursuant to Section 4(a), if the Investor Agent delivers a notice to the Escrow
Agent that Escrow Shares are to be transferred to the Investors, then the Escrow
Agent shall immediately forward either the 2010 Make Good Shares or the 2011
Make Good Shares, as the case may be, to the Company’s Transfer Agent for
reissuance to the Investors in an amount to each Investor as set forth on
Exhibit A attached hereto and otherwise in accordance with this Make Good
Agreement. The Company covenants and agrees that upon any transfer of the 2010
Make Good Shares or the 2011 Make Good Shares to the Investors in accordance
with this Make Good Agreement, the Company shall promptly instruct its Transfer
Agent to reissue such the 2010 Make Good Shares or the 2011 Make Good Shares in
the applicable Investor’s name and deliver the same, or cause the same to be
delivered as directed by such Investor in an amount to each Investor as set
forth on Exhibit A attached hereto. If the Company does not promptly provide
such instructions to the Transfer Agent of the Company, then the Investor Agent
is hereby irrevocably authorized and directed by the Company to give such
re-issuance instruction to the Transfer Agent of the Company.

c.

The Company and Make Good Pledgor covenant and agree to provide the Escrow Agent
with certified tax identification numbers by furnishing appropriate forms W-9 or
W-8 and such other forms and documents that the Escrow Agent may request,
including appropriate W-9 or W-8 forms for each Investor. The Company, Make Good
Pledgor and the Investors understand that if such tax reporting documentation is
not provided and certified to the Escrow Agent, the Escrow Agent may be required
by the Internal Revenue Code of 1986, as amended, and the Regulations
promulgated thereunder, to withhold a portion of any interest or other income
earned on the investment of the Escrow Property.

d.

If any transfer of the 2010 Make Good Shares or the 2011 Make Good Shares shall
be made to the Investors, the rights of the Investor Agent under this Section 4
shall terminate upon the completion of transferring the 2010  Make Good Shares
and 2011 Make Good Shares to the Investors.

4

--------------------------------------------------------------------------------

 

5. Anti-dilution Shares.

a.

If in connection with any financing transaction in which the Company sells
Common Stock or Common Stock Equivalents, including, without limitation a
Qualified Public Offering (an “Equity Financing”), the gross sales price per
share of common stock (or Common Stock Equivalent) sold in the Equity Financing
(the “Financing Price Per Share”) is less than $5.40 (as appropriately adjusted
for any stock split, stock combination, recapitalization or similar transaction)
(the “Trigger Price”), then the Investor Agent shall notify the Escrow Agent to
release (and the Escrow Agent shall release within ten (10) Business Days) to
the Investors on a pro rata basis, for no additional consideration, up to that
number of Escrow Shares (such shares being the “Anti-dilution Shares”) as is
equal to

$10,000,000/(Financing Price Per Share/2) – 3,703,704

If the Financing Price Per Share equals or exceeds the Trigger Price, then the
Investors shall not be entitled to any Anti-dilution Shares, but the Escrow
Shares shall remain in Escrow unless and until they are to be released in
accordance with the other provisions of this Agreement.

b.

If the Financing Price Per Share is less than the Trigger Price, then on or
before the second Business Day following the Equity Financing, the Company shall
give to the Investors a notice (the “Financing Notice”), setting forth the
Financing Price Per Share, a statement as to the adjustment to be made pursuant
to this Section 5 and the number of Anti-dilution Shares to be delivered to the
Investors in accordance with this Section 5. The Company shall deliver to the
Investors a certificate evidencing the appropriate number of Anti-dilution
Shares deliverable to the Investors as a result of this Section 5 within 5
Business Days following the Equity Financing.

c.

The rights of the Investors under this Section 5 shall automatically terminate
upon the occurrence of the Closing of a Qualified Public Offering in which it
raises gross proceeds of at least $50 million at a price per share of no less
than $5.40 (but following the delivery to the Investors of the appropriate
number of Escrow Shares, if any, pursuant to the operation of this Section 5 in
connection with such Qualified Public Offering).

6. Notice of Filings. The Company agrees to promptly provide the Investors with
written notice of the filing with the Commission of any financial statements or
reports referenced herein.

7. Escrow Shares. If any Escrow Shares are deliverable to the Investors in
accordance with this Make Good Agreement, (i) Make Good Pledgor covenants and
agrees to execute all such instruments of transfer (including stock powers and
assignment documents) as are customarily executed to evidence and consummate the
transfer of the Escrow Shares from Make Good Pledgor to the Investors, to the
extent not done so in accordance with Section 2, and (ii) following its receipt
of the documents referenced in Section 6(i), the Company and Escrow Agent
covenant and agree to cooperate with the Transfer Agent so that the Transfer
Agent may promptly reissue such Escrow Shares in the applicable Investor’s name
and delivers the same as provided herein or otherwise directed in writing by the
applicable Investors. Until such time as (if at all) the Escrow Shares are
required to be delivered pursuant to the Securities Purchase Agreement and in
accordance with this Make Good Agreement, (i) any dividends payable in respect
of the Escrow Shares and all voting rights applicable to the Escrow Shares shall
be retained by Make Good Pledgor and (ii) should the Escrow Agent receive
dividends or voting materials, such items shall not be held by the Escrow Agent,
but shall be passed immediately on to the Make Good Pledgor and shall not be
invested or held for any time longer than is needed to effectively re-route such
items to the Make Good Pledgor. Assuming the Make Good Pledgor provides good and
valid title to the Escrow Shares to be transferred and delivered on behalf of
the Make Good Pledgor to the Investors hereunder, free and clear of all liens,
encumbrances, equities or claims, the Escrow Agent will ensure that upon
delivery of the Escrow Shares, good and valid title to the Escrow Shares, free
and clear of all liens, encumbrances, equities or claims will pass to the
Investors. The Escrow Agent shall not take any action which could impair
Investors’ rights in the Escrow Shares. The Escrow Agent shall not sell,
transfer, assign or otherwise dispose of (by operation of law or otherwise) or
grant any option with respect to any Escrow Shares prior to the termination of
this Agreement.



5


--------------------------------------------------------------------------------

If the number of shares of Common Stock required to be delivered to the
Investors hereunder exceeds the number of Escrow Shares, then the Lead Investor
shall notify the Make Good Pledgor of such fact in writing and upon such
notification, the Make Good Pledgor shall promptly deposit into escrow hereunder
an additional 3,000,000 shares of Common Stock held by the Make Good Pledgor.
Under no circumstances shall the Make Good Pledgor be required to deposit more
than an additional 3,000,000 shares into escrow hereunder.

In the event that the rights of the Investor Agent under Section 4 and the
rights of the Investors under Section 5 of this Agreement all terminate, the
Investor Agent shall give a notice to Escrow Agent, which indicates that the
rest of Escrow Shares are to be returned to the Make Good Pledgor, then the
Escrow Agent will promptly deliver the rest amount of the Escrow Shares at
Escrow Agent thereof to the Make Good Pledgor in accordance with instructions
provided by the Make Good Pledgor at such time.

8. Interpleader. Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent and/or the Investor Agent shall have the right to
consult and hire counsel and/or to institute an appropriate interpleader action
to determine the rights of the parties. Escrow Agent and/or the Investor Agent
are also each hereby authorized to institute an appropriate interpleader action
upon receipt of a written letter of direction executed by the parties so
directing either Escrow Agent or the Investor Agent. If Escrow Agent or the
Investor Agent is directed to institute an appropriate interpleader action, it
shall institute such action not prior to thirty (30) days after receipt of such
letter of direction and not later than sixty (60) days after such date. Any
interpleader action instituted in accordance with this Section 7 shall be filed
in any court of competent jurisdiction in the State of

6

--------------------------------------------------------------------------------

New York, and the Escrow Shares in dispute shall be deposited with the court and
in such event Escrow Agent and the Investor Agent shall be relieved of and
discharged from any and all obligations and liabilities under and pursuant to
this Make Good Agreement with respect to the Escrow Shares and any other
obligations hereunder.

9. Exculpation and Indemnification of Escrow Agent and the Investor Agent.

a.

Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Make Good Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. The Investor Agent’s sole obligation under this Make Good
Agreement is to provide written instruction to Escrow Agent (following such time
as the Company files certain periodic financial reports as specified in Section
4 hereof) directing the distribution of the Escrow Shares. The Investor Agent
will provide such written instructions upon review of the relevant After Tax Net
Income and Earnings Per Share amount reported in such periodic financial reports
as specified in Section 4 hereof. The Investor Agent is not charged with any
obligation to conduct any investigation into the financial reports or make any
other investigation related thereto. In the event of any actual or alleged
mistake or fraud of the Company, its auditors or any other person in connection
with such financial reports of the Company, the Investor Agent shall have no
obligation or liability to any party hereunder.

b.

Neither the Escrow Agent nor Investor Agent will be liable for any action taken
or omitted by it, or any action suffered by it to be taken or omitted, absent
gross negligence or willful misconduct. The Escrow Agent and Investor Agent may
each rely conclusively on, and will be protected in acting upon, any order,
notice, demand, certificate, or opinion or advice of counsel (including counsel
chosen by Escrow Agent or Investor Agent, as applicable), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent or Investor Agent, as applicable, to be genuine and to be signed
or presented by the proper person or persons. The duties and responsibilities of
the Escrow Agent and Investor Agent, as the case may be, hereunder shall be
determined solely by the express provisions of this Make Good Agreement and no
other or further duties or responsibilities shall be implied, including, but not
limited to, any obligation under or imposed by any laws of the State of New York
upon fiduciaries.



7


--------------------------------------------------------------------------------

NEITHER THE ESCROW AGENT NOR INVESTOR AGENT SHALL BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN
FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S OR
INVESTOR AGENT'S, AS THE CASE MAY BE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR
(II) SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER
(INCLUDING, WITHOUT LIMITATION, LOST PROFITS), EVEN IF THE ESCROW AGENT OR
INVESTOR AGENT, AS APPLICABLE, HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

c.

The Company and each Make Good Pledgor each hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent, the Investor Agent and any of
their principals, partners, agents, employees and affiliates from and against
any expenses, including reasonable attorneys' fees and disbursements, damages or
losses suffered by Escrow Agent or the Investor Agent in connection with any
claim or demand, which, in any way, directly or indirectly, arises out of or
relates to this Make Good Agreement or the services of Escrow Agent or the
Investor Agent hereunder; except, that if Escrow Agent or the Investor Agent is
guilty of willful misconduct or gross negligence under this Make Good Agreement,
then Escrow Agent or the Investor Agent, as the case may be, will bear all
losses, damages and expenses arising as a result of its own willful misconduct
or gross negligence. Promptly after the receipt by Escrow Agent or the Investor
Agent of notice of any such demand or claim or the commencement of any action,
suit or proceeding relating to such demand or claim, Escrow Agent or the
Investor Agent, as the case may be, will notify the other parties hereto in
writing. For the purposes hereof, the terms "expense" and "loss" will include
all amounts paid or payable to satisfy any such claim or demand, or in
settlement of any such claim, demand, action, suit or proceeding settled with
the express written consent of the parties hereto, and all costs and expenses,
including, but not limited to, reasonable attorneys' fees and disbursements,
paid or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding. The provisions of this Section 8 shall survive the
termination of this Make Good Agreement, and the resignation or removal of the
Escrow Agent.

10. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses which are not related to
litigation prior to receiving written approval from the Company, which approval
shall not be unreasonably withheld. 11. Resignation of Escrow Agent. At any
time, upon ten (10) Business Days' written notice to the Company and the
Investors, Escrow Agent may resign and be discharged from its duties as Escrow
Agent hereunder. As soon as practicable after its resignation, Escrow Agent will
promptly turn over to a successor escrow agent appointed by the Company the
Escrow Shares held hereunder upon presentation of a document appointing the new
escrow agent and evidencing its acceptance thereof. If, by the end of the
10-Business Day period following the giving of notice of resignation by Escrow
Agent, the Company shall have failed to appoint a successor escrow agent, Escrow
Agent shall deposit the Escrow Shares as directed by the Investor Agent with the
understanding that such Escrow Shares will continue to be subject to the
provisions of this Make Good Agreement.

8

--------------------------------------------------------------------------------

12. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.

13. Notice. All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.

14. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

15. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of the Company may be assigned by the Company only
following the prior written consent of Investors holding a majority of the
Shares issued at Closing under the Securities Purchase Agreement. This Make Good
Agreement and the rights and obligations hereunder of the Escrow Agent may be
assigned by the Escrow Agent only with the prior consent of the Company and the
Investor Agent. This Make Good Agreement and the rights and obligations
hereunder of the Make Good Pledgor may not be assigned by any Make Good Pledgor.
Subject to the requirements under federal and state securities laws, an Investor
may assign its rights under this Make Good Agreement without any consent from
any other party. This Make Good Agreement may not be changed orally or modified,
amended or supplemented without an express written agreement executed by the
Escrow Agent, the Company, the Make Good Pledgor and the Investor Agent (upon
consent of the Investors holding a majority of the Shares issued at Closing
under the Securities Purchase Agreement). This Make Good Agreement is binding
upon and intended to be for the sole benefit of the parties hereto and their
respective successors, heirs and permitted assigns, and none of the provisions
of this Make Good Agreement are intended to be, nor shall they be construed to
be, for the benefit of any third person. No portion of the Escrow Shares shall
be subject to interference or control by any creditor of any party hereto, or be
subject to being taken or reached by any legal or equitable process in
satisfaction of any debt or other liability of any such party hereto prior to
the disbursement thereof to such party hereto in accordance with the provisions
of this Make Good Agreement.

9

--------------------------------------------------------------------------------

16. Applicable Law. This Make Good Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York. The
representations and warranties contained in this Make Good Agreement shall
survive the execution and delivery hereof and any investigations made by any
party. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Make Good Agreement shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith, and hereby irrevocably waives, and agrees
not to assert in any such proceeding, any claim that it is not personally
subject to the jurisdiction of any such New York Court, or that such proceeding
has been commenced in an improper or inconvenient forum. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Make Good Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.

17. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.

18. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.

10

--------------------------------------------------------------------------------

19. Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Make Good Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.

COMPANY:


CHINA POWER TECHNOLOGY, INC.


By: _______________________________
Name: Honghai Zhang
Title: Chief Executive Officer

Address:   No. 12 Gongyuan Road
                   Kaifeng, Henan Province
                   China 475002


Facsimile: 86-378-299-6111
Attn.: Honghai Zhang


MAKE GOOD PLEDGOR:

Honghai Zhang

_______________________________


Facsimile: 86-378-299-6111
Attn.: Honghai Zhang


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOR OTHER PARTIES FOLLOWS]

 

 

 

[Signature page to Make Good Escrow Agreement]

12

--------------------------------------------------------------------------------

ESCROW AGENT:


ESCROW, LLC, as Escrow Agent

By:_______________________________
Name:
Title:

Address:  360 Main St.,
                  Washington, VA 22747


Facsimile: (540) 347-2291
Attn.:

SUN FOREVER LIMITED as Investor Agent

By:_______________________________
Name:
Title:

Address:


Facsimile:
Attn.:


INVESTORS:


By:_______________________________
Name:
Title:

Address:


Facsimile:
Attn.:

[Signature page to Make Good Escrow Agreement]

 

13

--------------------------------------------------------------------------------

Exhibit A

ESCROW SHARES TO BE ISSUED TO INVESTORS

Investor’s Legal

Investor’s

Make Good

Make Good

Anti-Dilution

Name

Investment

(2010)

(2011)

Shares

 

Amount

 

 

 

14

--------------------------------------------------------------------------------

Exhibit B

ESCROW AGENT FEE SCHEDULE

Documentation Fee: $4,000.00
Delivery Fee: $500.00

Total Fees: $4,500.00


 

 

 

15


--------------------------------------------------------------------------------